DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe [US Pub# 2016/0169104].

Regarding Claim 1: Rowe discloses a ballscrew assembly comprising:
a nut having a nut body (110) with a radially inner surface and a helical groove formed on the radially inner surface;
a screw shaft (20) disposed within the nut, the screw shaft comprising a radially outer surface and a groove formed on the outer surface, the groove on the screw shaft cooperating with the groove on the nut to define a helical raceway for a plurality of balls;
at least one lubricant reservoir (120) formed in the nut body at or adjacent to an end of the helical raceway; and

wherein the lubricant reservoir (120) is fluidly linked to the helical groove of the nut via the lubricant passage (A).

Regarding Claim 2: Rowe discloses at least one seal (see [0026]) disposed between the at least one lubricant reservoir and an axial end of the nut, the seal sealingly engaging the nut and the screw shaft.

Regarding Claim 3: Rowe discloses the at least one lubricant reservoir comprises a first lubricant reservoir (120) and a second lubricant reservoir (there is a reservoir 120 on each side , see fig 5), each disposed at opposing axial ends of the helical raceway or nut body.

Regarding Claim 4: Rowe discloses comprising a first seal located axially between the first lubricant reservoir and a first end of the nut, and a second seal located axially between the second lubricant reservoir and a second end of the nut, wherein each of the seals engages with both the nut and the ballscrew (walls of 126 serve as seals, see fig 5 and also [0026]).

Regarding Claim 8: Rowe discloses wherein the at least one lubricant reservoir (120) is defined by a chamber that extends along a portion of the axial length of the nut (112) adjacent to the radially outer surface of the screw shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe [US Pub# 2016/0169104] in view of Lin [US Pat# 7,234,368].

Regarding claims 5-10: Rowe does not explicitly discloses the ballscrew assembly comprises a plurality of ball circuits, each ball circuit comprising a portion of the helical raceway and a return track, the respective portions of the helical raceway axially spaced from one another.
at least one lubricant port fluidly connecting the lubricant passage and the helical raceway.
wherein the lubricant passage and the at least one lubricant port have a common diameter, wherein optionally the common diameter is less than a diameter of the plurality of balls.
A track wiper formed in the nut body and configured to pick up lubricant from a radially outer surface of the screw shaft and transport it to the helical raceway. The track wiper is formed from polyether ether ketone (“PEEK”) or nylon. However Lin shows the ballscrew assembly comprises a plurality of ball circuits (31, 31), each ball circuit comprising a portion of the helical raceway and a return track (see fig 3), the respective portions of the helical raceway axially spaced from one another. At least one lubricant port fluidly connecting the lubricant passage (48, see fig 4) and the helical raceway, wherein the lubricant passage (48) and the at 
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have incorporated the lubricating wipers in the helical raceway of the ball screw assembly to efficiently distribute the lubricate of the helical raceway and the balls surface .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe [US Pub# 2016/0169104] in view of Tsukada [US Pat # 6,752,245]

Regarding claim 9: Rowe does not explicitly disclose that the track wiper is formed from polyether ether ketone (“PEEK”) or nylon. However Tsukada shows a wiper (210, see fig 23) made of  PEEK (see col 6, lines 41-45).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the wipers from polyether ether keton due to its enhanced dry and lubricated surface interaction, performance over wide temperature range an good fatigue properties.

Regarding claim 10: Rowe does not explicitly discloses the radial clearance being less than or equal to about 25 um. However it would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have adjust the clearance to be 25um or less as matter of design choice.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe [US Pub# 2016/0169104] in view of Lin [US Pat# 7,234,368] in further view of Tsukada [US Pat # 6,752,245].
Regarding claim 11: Rowe does not explicitly disclose that the track wiper is formed from polyether ether ketone (“PEEK”) or nylon. However Tsukada shows a wiper (210, see fig 23) made of  PEEK (see col 6, lines 41-45).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the wipers from polyether ether ketone due to its enhanced dry and lubricated surface interaction, performance over wide temperature range an good fatigue properties.


Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    871
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    921
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    903
    713
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658